51 F.3d 264
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Anthony SOLIMINE, Plaintiff, Appellant,v.DEDHAM DISTRICT COURT and Massachusetts Attorney General,Defendants, Appellees.
No. 94-1990
United States Court of Appeals,First Circuit.
Mar. 31, 1995

Before TORRUELLA, Chief Judge, CYR and STAHL, Circuit Judges.
PER CURIAM.


1
We have reviewed appellant's brief and the record on appeal.  We affirm the district court's order of dismissal which entered on August 23, 1994, essentially for the reasons stated in the court's memorandum and order of dismissal, dated August 18, 1994.


2
Affirmed.